DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This office action is in response to arguments and amendments entered on June 17, 2021 for the patent application 16/926,318 filed on July 10, 2020. Claims 1-20 are canceled. Claims 26-31 are elected. Claims 21-25 and 32-40 are withdrawn. Claims 21-40 are pending. The first office action of April 13, 2021 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 26 is directed to “a system (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of ”measuring reaction times,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Because the claims are reasonably understood as “mental processes,” they require the following limitations: “providing at least one selection region; updating, at an interval, to provide at least one object related to the at least one selection region; receiving a user selection; recording, between the updating and the receiving, data comprising: location data representing a location of the user selection; and time data, indicating a time period between the updating and the receiving; determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region when at least one corresponding object appears; calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving; comparing the cognitive ability metric to a cognitive ability threshold; and providing, based on the comparing, an alert when the cognitive ability metric exceeds the cognitive ability threshold.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed ”measuring reaction times,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 27-31 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 27-31 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 26. Therefore, claims 26-31 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 31 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 30 and 31 recite the limitation “the randomly selected object.” The limitation “randomly selecting the first object or the second object” is previously introduced in claims 30 and 31, respectively. As such, the subsequent limitation ambiguously conflicts with the previous limitation of claims 30 and 31. Therefore, claims 30 and 31 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 30 and 31 also recite the limitation “the selected region.” The limitations “a first selection region” and “a second selection region,”  are previously introduced in claims 30 and 31, respectively. As such, the subsequent limitation ambiguously conflicts with the previous limitations of claims 30 and 31. Therefore, claims 30 and 31 are also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on June 17, 2021 related to claims 26-31 are fully considered, but are not persuasive.  

Objection to Duplicate Claim 34
The Applicant respectfully argues “Applicant cancels duplicate claim 34 (i.e., the second claim labeled 34 in the Preliminary Amendment filed July 10, 2020), without disclaimer of subject matter. Accordingly, Applicant requests removal of the objection.”


Double Patenting Rejections
The Applicant respectfully argues “Applicant files herewith a Terminal Disclaimer for U.S. 10,722,165. Accordingly, the double patenting rejection should be withdrawn, and the claims should be allowed.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the double patent rejection is withdrawn.

Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “Applicant respectfully notes that the Examiner allowed the claims of Application No. 16/588,596, now U.S. 10,722,165, without any allegation that the claims recited an abstract idea. See Non-Final Office Action in Application No. 16/588,596 (December 4, 2019). In the present case, however, the Examiner makes a new 35 U.S.C. § 101  rejection, while simultaneously alleging that the present claims are "not patentably distinct" from the claims of U.S. 10,722,165. Applicant requests removal of the rejection under 35 U.S.C. § 101 for at least this reason.”
The Examiner respectfully disagrees. Subject-matter eligibility under 35 U.S.C. §101 is a question of law, not a question of fact. Further, the present application is broadly claimed and is silent to hardware found in the parent case (i.e. an inertial measurement unit), which was found to be “significantly more.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Further, the Examiner has not presented a prima facia case of unpatentability because there is no analysis of "each claim for eligibility separately," as required by M.P.E.P. § 2106.05(a). The Examiner did not analyze even a single dependent claim for eligibility, let alone "each claim for eligibility separately." The pending claims, including the pending dependent claims, recite additional elements that further define Applicant's disclosed improvements, including the use of non-routine and non- conventional steps.”


The Applicant respectfully argues “Further, the Examiner improperly ignored the specific claim elements, creating an over-abstraction divorced from the actual elements of the claims. For instance, the Examiner broadly characterizes the following detailed and specific recitations of claim 26 as a "mental process": In doing so, the Examiner wrongly excludes many patent-eligible features from consideration as additional elements under Step 2A - Prong II and Step 2B and thereby avoids engaging with patent-eligible features of the pending claims.” 
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and fails to articulate that “an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” as claimed, do no more than generally link the use of a judicial exception to a particular technological environment or field of use; nor are not generic, well-known, and conventional computing elements under Step 2A - Prong II and Step 2B, respectively. As such, the argument is not persuasive. 

The Applicant respectfully argues “The Examiner's rejections, moreover, fail to conform with Federal Circuit instructions on analyzing claims for patent eligibility. The Examiner may not "describe the claims at such a high level of abstraction and untethered from the language of the claims" because doing so "all but ensures that the exceptions to § 101 swallow the rule." 
Enfish, LLC v. Microsoft Corp, 822 F.3d 1327, 1337 (Fed. Cir. 2016). Instead, Examiners "should be 'careful to avoid oversimplifying the claims' by looking at them generally and failing to account for the specific requirements of the claims." MPEP § 2106.05(a) (citing McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016)). In this case, as stated above, the Examiner ignored claim limitations, improperly grouping patent-eligible features into the alleged, unspecified abstract idea, and thereby avoided engagement with the specific limitations of the pending claims.”
receiving a user selection; recording, between the updating and the receiving, data comprising: location data representing a location of the user selection; and time data, indicating a time period between the updating and the receiving; determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region when at least one corresponding object appears; calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving; comparing the cognitive ability metric to a cognitive ability threshold; and providing, based on the comparing, an alert when the cognitive ability metric exceeds the cognitive ability threshold”  which is similar to the concepts discussed in Electric Power Group (i.e. by gathering data, analyzing data, and displaying the results of the analysis), and not on any specified technology for performing these functions, in Enfish. 
Further, the Applicant’s claims are not “directed to a patentable, technological improvement...designed to achieve an improved technological result in conventional industry practice,” as applied to McRo. Here, Applicant’s claims can be practiced by a human without a highly specific skill set as identified in McRo. When compared to McRo, Applicant's claims are unlike the specialized claimed solution of “accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators.” The Applicant’s claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under a subject-matter eligibility analysis under 35 .U.S.C § 101. 
Again, the rejection is based on the factually relied upon concepts used by the courts to arrive at their decision in determining subject-matter eligibility. The Applicant’s claims have been examined using the “two-part Mayo test” for determining subject-matter eligibility, explicitly provided above. This process requires narrowly construing the Applicant’s claims and citing relevant case law (when appropriate) to 

The Applicant respectfully argues “At least these features of claim 1 cannot be performed in a human mind at all, let alone "practically" as required by the MPEP. For instance, a human mind cannot practically or even possibly provide anything "on the touchscreen," and accordingly cannot record "location data, from the touchscreen, representing a location of the user selection" or "time data" as recited in claim 26. Accordingly, claim 1 does not recite a mental process, contrary to the Examiner's allegation. As a result, the claims do not recite an abstract idea, and the claims "cannot be directed to a judicial exception." MPEP § 2106.04. The "claim is eligible at Pathway B without further analysis." Id. at § 2106.04(l)(A)(1). The § 101 rejection should, therefore, be withdrawn for this reason alone.”
The Examiner respectfully disagrees. MPEP 2106 “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’). As such, the argument is not persuasive. 

The Applicant respectfully argues “Because claim 26 does not recite an abstract idea at Step 2A - Prong 1, further analysis at Step 2A - Prong 2 is unnecessary. Even so, claim 26 is patent eligible at Step 2A - Prong 2 because it provides a technical solution to a technical problem. Claim 26 provides a practical application of any abstract idea because it is linked to a specific problem. 

At least these recitations provide additional elements that integrate any purported abstract idea into a practical application because they demonstrate an improvement in the technology of the claimed invention. These additional features should be considered as providing a practical application, but have not been, since the Examiner wrongly "described the claims at such a high level of abstraction and untethered from the language of the claims." Enfish, LLC, 822 F.3d at 1337. 
However, instead of examining these features, the Examiner only considers "an electronic device having a touchscreen," "a user-facing camera," "at least one memory storing operation instructions," "at least one processor," and "a graphical user interface" as being additional elements. Office Action at 6. The Examiner concludes that these elements are "insignificant extra-solution activity" (id.), with no explanation of how structural elements of a touchscreen, camera, memory, or processor may be considered an "activity." Even so, these elements further integrate any alleged abstract idea into a practical application, in that they provide a structure for performing the claimed steps. 
Accordingly, any purported abstract idea recited in claim 26 is integrated into a practical application. As such, claim 26 is patent eligible at Step 2A - Prong 2.”
The Examiner respectfully disagrees. The Applicants arguments with regard to practical application, at best, are a collection of conclusory statements (i.e. “claim 26 is patent eligible at Step 2A - Prong 2 because it provides a technical solution to a technical problem.”
“Claim 26 provides a practical application of any abstract idea because it is linked to a specific problem.” 
“At least these recitations provide additional elements that integrate any purported abstract idea into a practical application because they demonstrate an improvement in the technology of the claimed invention.”).
Furthermore, the Applicant’s notion of “Even so, these elements further integrate any alleged abstract idea into a practical application, in that they provide a structure for performing the claimed steps,” is a mischaracterization of subject-matter eligibility analysis as provided in section 2106 of the MPEP. At no point is the provision of “structure” a standard for determining Practical Application. As such, the argument is not persuasive. 

“Again, Applicant submits that claim 1 is eligible at both Step 2A - Prong 1 and Step 2A - Prong 2. No further analysis is necessary. Nonetheless, claim 1 is also eligible at Step 2B. 
The Office has emphasized that, "an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry." MPEP § 2106.05(d)(1). 
 In the present case, the Examiner has not addressed or concluded, let alone supported, that every element is widely prevalent or in common use in the relevant industry. Indeed, the Examiner skirts such an analysis by grouping nearly every recitation of the claim into an abstract idea. Office Action at 6. As a result, the Examiner has not provided a complete Step 2B analysis.”
The Examiner respectfully disagrees. The Examiner reasonably concludes that the Applicant’s claimed elements of “an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” are reasonably understood by those with ordinary skill in the art to be “widely prevalent” and  “in common use.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Specifically, in a Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the Examiner finds, and expressly supports a rejection in writing with: 
(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
(b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); 
(c) A citation to a publication that demonstrates the well- understood, routine, conventional nature of the additional element(s); and 
(d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). MPEP § 2106.05(d)(1). 
In the present case, the Examiner has not expressly supported a rejection in writing with evidence from one of the above four categories as required by the MPEP. Therefore, the rejection should be withdrawn.”
The Examiner respectfully disagrees. As evidence that the Applicant’s claimed elements of “an electronic device having a touchscreen,” “a user-facing camera,” “at least one memory storing operation instructions,” “at least one processor” and “a graphical user interface,” are generic, well-known, and conventional computing elements, the Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known such that the Applicant’s specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). This statement satisfies the requirement that “(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s);” by shifting the burden to the Applicant in view of generic, well-known, and conventional computing elements found in the Applicant’s specifications. As such, the argument is not persuasive. 

The Applicant respectfully argues “Moreover, Applicant asserts that at least the following emphasized features of claim 26 are "significantly more" than any alleged abstract idea, and are not directed to any "mathematical concept," "method of organizing human activity," or "mental process." 
The Examiner respectfully disagrees with the Applicant’s continued conclusory statements. .As such, the argument is not persuasive. 

The Applicant respectfully argues “Applicant submits that at least the following features of claim 26 should be (but have not been) considered by the Examiner as "additional elements" under Step 2B: 
determining, based on the location data, if the user performed reaction test instructions comprising selecting one of the at least one selection region on the touchscreen when at least one corresponding object appears; calculating, based on the time data, a cognitive ability metric as an average time period between the updating and the receiving; comparing the cognitive ability metric to a cognitive ability threshold; and providing, based on the comparing, an alert when the cognitive ability metric exceeds the cognitive ability threshold. Accordingly, claim 26 recites "significantly more" than any purported abstract idea. As such, under Step 2B, claim 26 is patent eligible. Further, claims 27-31 depend from one of claim 26, and are patent eligible by virtue of depending from an allowable
Again, the Examiner respectfully disagrees with the Applicant’s continued conclusory statements. The Applicant has failed to provide any evidence supporting a finding of “significantly more.” As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn.

Rejection under 35 U.S.C. § 112(b)
The Applicant respectfully argues “The Office rejected claims 27-31 under § 112(b) as allegedly being indefinite. Office Action at 8-9. While Applicant does not necessarily agree with the Office's interpretation, this response amends claims 27-31 to moot the issues raised in the Office Action. Accordingly, the § 112 rejection should be withdrawn.”
The Examiner respectfully disagrees, as previously stated above. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §112(b) are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715